617 N.W.2d 920 (2000)
240 Mich. App. 504
Dale Edward MAY, Plaintiff-Appellant,
v.
Mathew A. SOMMERFIELD and George A. Sommerfield, Defendants-Appellees.
Docket No. 213378.
Court of Appeals of Michigan.
Submitted February 3, 2000, at Grand Rapids.
Decided April 18, 2000, at 9:00 a.m.
Released for Publication June 26, 2000.
Arner & Banner, P.C. (by T.D. Arner), Boyne City, for the plaintiff.
Smith, Haughey, Rice & Roegge (by Jon D. Vander Ploeg), Grand Rapids, for the defendants.
Before: McDONALD, P.J., and NEFF and SMOLENSKI, JJ.

AFTER REMAND
PER CURIAM.
Plaintiff appealed as of right from an order summarily disposing of his third-party no-fault claim pursuant to MCR 2.116(C)(10). In its written judgment, the trial court found that plaintiff's injury did not meet the no-fault "threshold" requirement.[1] On appeal, plaintiff contended that the trial court erred in dismissing his claim. We concluded that the trial court erred in granting defendant's motion for summary disposition without making the findings required under M.C.L. § 500.3135(2)(a); MSA 24.13135(2)(a), which provides in pertinent part that the issue whether an injured person has suffered serious impairment of body function is a question of law for the court if the court finds that "[t]here is no factual dispute concerning the nature and extent of the person's injuries." We remanded this case to the trial court, instructing the *921 court to make appropriate findings concerning whether there is a factual dispute with respect to whether plaintiff's impairment affects his "general ability to lead his... normal life." May v. Sommerfield, 239 Mich.App. 197, 202-203, 607 N.W.2d 422 (1999); MCL 500.3135(1); MSA 24.13135(1), M.C.L. § 500.3135(2)(a); MSA 24.13135(2)(a), M.C.L. § 500.3135(7); MSA 24.13135(7).
In its written findings after remand, the trial court admittedly changed its original finding that plaintiff suffered an objectively manifested impairment of an important body function, stating that "[t]here is no objective manifestation of the injury the plaintiff now complains of aside from his subjective complaint of pain." Nonetheless, the court concluded that even if it had found that plaintiff had such an objectively manifested injury, "it would have found that there is no genuine issue of material factual dispute that the impairment does not affect plaintiff's `general ability to lead his ... normal life.'" The plain language of M.C.L. § 500.3135(7); MSA 24.13135(7) defines a serious impairment of body function in subjective terms, i.e., as an impairment that "affects the person's general ability to lead his or her normal life." The trial court properly compared plaintiff's lifestyle before and after the accident in determining whether a factual dispute existed with respect to the extent of plaintiff's injuries.
Affirmed.
NOTES
[1]  See M.C.L. § 500.3135(1); MSA 24.13135(1) ("[a] person remains subject to tort liability for noneconomic loss caused by his or her ownership, maintenance, or use of a motor vehicle only if the injured person has suffered ... serious impairment of body function...").